PER CURIAM.
The order denying the appellant’s Rule 3.850 motion without attachment of the portions of the record upon which the trial court states it relied, is reversed with instructions to either attach the appropriate record or hold an evidentiary hearing. Deen v. State, 627 So.2d 625 (Fla. 5th DCA 1993); Hamlin v. State, 622 So.2d 1176 (Fla. 2d DCA 1993); Waters v. State, 612 So.2d 685 (Fla. 5th DCA 1993); Bell v. State, 595 So.2d 1018 (Fla. 2d DCA 1992).
REVERSED and REMANDED with instructions.
HARRIS, C.J., and GOSHORN and GRIFFIN, JJ., concur.